Robinson, J.
(dissenting). — The second division of the answer alleges that the promissory note in suit was given by the defendants for a cornsheller which was sold by the plaintiff to defendants; that, as a part of the transaction, the sheller was warranted to operate-well, and to do good work, with a horsepower then, owned by the defendants; that the sheller delivered was not as contracted for; that it could not be used with the horsepower of the defendants, nor with any other-power; that it wholly failed to comply with the warranty; that when such failure was ascertained the sheller was returned to the agent of the plaintiff, and has never since that time been in the custody nor under-the control of the defendants. Three notes were given for the sheller, two of which have been paid, and the third is the one in suit. The evidence as to the war*309ranty, and the breach thereof, and the return of the sheller, fully sustained the findings of the jury, and on the merits of the case the defendants should succeed. If the judgment of the district court is reversed, it must be on purely technical grounds.
The defendants made no attempt to show that the man of whom they purchased (Luce) was in fact the agent of the plaintiff, but endeavored to show that he acted as such in making the sale. ' The evidence as to the agency of Luce, bn the part of the defendants, is meager, but, in my judgment, it ■ was sufficient to authorize the jury to find that in what he said and did to effect the sale he claimed to act as the agent of the plaintiff. When the defendants applied to him for a sheller, he informed them that he “was not agent for any sheller except the Sandusky sheller.” When the notes were taken for the sheller, Luce took them, and told the defendants it was “the first machine he had sold for that company, and he wanted to have the notes made out and fix the business up.” The notes were made payable to the plaintiff. The first two notes were collected by Luce. There is no evidence which shows, or tends to show, that, at the time of the transaction the defendants knew that Luce was not the agent of the plaintiff. While the evidence stated would not alone be sufficient to establish an agency as against the plaintiff, yet the defendants were justified in believing that Luce acted as agent for it. That being the case, when the plaintiff seeks to enforce the collection of the note with knowledge of the fact, it brings itself within the rule of the Ashbaugh and Peterson cases cited in the opinion of the majority. The plaintiff is a party to the note, and is not an innocent holder. That is the well-established rule, which was explicitly. recognized in the Peterson case. The answer pleads a failure of consideration, and the evidence sustains the plea. The plaintiff took the note *310charged with knowledge of the fact that it was without consideration, and the defense set up is good as to it, even though the question of agency be ehminated from the case. Aldrich v. Stockwell, 9 Allen, 45. But, by seeking to enforce the collection of the note with actual knowledge of the facts, the plaintiff ratified the acts of Luce, and made him its agent. In the Ashbaugh case, 44 Iowa, 420, it is said that “the general rule is that the act of the agent is treated throughout as if it were originally authorized by the principal, for the ratification relates back to the time of the inception of the transaction, and has a complete retroactive efficacy. Hence ii is, if the agent has made a contract without, authority, and it is afterwards ratified, the principal may be sued thereon in the same manner and with the same effect as if he had originally given the authority.” That statement of the law is fully sustained by the authorities. Mechem on Agency, sec. 178; Story on Agency, secs. 244, 250. The rule was applied in the Peterson case, 52 Iowa, 420, where the answer was, in legal effect, the same as that in. this case; ratification not being pleaded; the allegations of the answer being-that the agreement was made with the principal, although in fact it was made by one who acted as agent without authority. But, even' if it would have been better practice to plead the ratification, the failure to do so was not material in this case; for the plaintiff knew before the trial commenced that the agreement relied upon was made with a person claimed to have-acted as agent. Section 2686 of the Code provides that ‘‘no variance between the allegations in the pleading- and the proof is to be deemed material, unless it has actually misled the adverse party to his prejudice in maintaining his action or defense upon the merits.” It is clear that there was no prejudice in this case. Moreover, the objection that there was a variance is not raised by .the appellant, and it nowhere claims that *311it was necessary to plead the ratification of the acts of Lnce in order to recover upon them. It may be that the special finding as to the agency is not sustained by the evidence, but that fact is not material,/ for the reason that it might have been in either the affirmative or negative, without in any manner affecting the’ general verdict, for the reason that it ignored the effect of a ratification and the failure of consideration. As a general rule, to which this case is no exception, á party, in order to succeed, is not obliged to prove all he has pleaded, but only enough to establish a cause of action or defense, within the averments of his pleading. I do not understand that there has been any change in the defense in this court. The defendants have not appeared, relying, perhaps, upon the Asfobcmgh and Peterson cases as affording them ample protection. The defense interposed in the district court was a failure of consideration, and it was there sustained. I am of the opinion that it should be sustained here.